 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERT NAVARRO,                                 Case No. 1:20-cv-00524-NONE-SKO (PC)

12                       Plaintiff,
                                                       ORDER GRANTING DEFENDANTS’
13           v.                                        MOTION FOR EXTENSION OF TIME

14    J. ST. CLAIR, et al.,                            (Doc. 27)

15                       Defendants.

16

17          On March 26, 2021, the Court stayed this matter for 90 days and referred it to Alternative

18   Dispute Resolution (ADR). (Doc. 25.) The Court ordered the parties, within 40 days, to file a

19   notice indicating whether they agree to proceed to an early settlement conference. (Id. at 2.) The

20   Court also ordered defense counsel, within 45 days, to contact the undersigned’s courtroom

21   deputy to schedule the settlement conference. (Id.)

22          Defendants request an extension of time to comply with these orders. (Doc. 27.) Upon

23   review of Defendants’ motion, including defense counsel’s supporting declaration, the Court

24   finds good cause to grant the request. Accordingly, the Court GRANTS Defendants’ motion for

25   an extension of time. Defendants shall have until May 26, 2021, to file the Court-provided notice

26   indicating whether they agree to participate in an early settlement conference. Defendants shall

27   have until May 31, 2021, to contact the undersigned’s courtroom deputy to schedule the

28   settlement conference.
 1            All other provisions of the Order Referring Case to Post-Screening ADR and Staying Case

 2   for 90 Days (Doc. 25) remain in effect.1

 3
     IT IS SO ORDERED.
 4

 5   Dated:      May 6, 2021                                                    /s/   Sheila K. Oberto                     .
                                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     1
      The Court declines Defendants’ request to extend the stay of this matter at this time. The Court will consider
28   extending the stay if the parties agree to participate in an early settlement conference that is scheduled for a date after
     June 24, 2021—the date on which the stay is currently scheduled to end.
                                                                   2
